FILED
                                                                            September 20, 2022
                                                                               EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                            SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re B.T.

No. 22-0179 (Preston County 20-JA-87)



                              MEMORANDUM DECISION


       Petitioner Mother L.H., by counsel Jennifer Yost, appeals the Circuit Court of Preston
County’s September 21, 2021, order terminating her parental and custodial rights to B.T. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Lee A. Niezgoda, filed a response in support of the circuit court’s order. The
guardian ad litem (“guardian”), Kristen D. Antolini, also filed a response on the child’s behalf in
support of the circuit court’s order.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In December of 2020, the DHHR filed a petition alleging that petitioner abused
controlled substances, which negatively affected her ability to parent then-three-year-old B.T.,
and engaged in domestic violence with her boyfriend in the presence of the child. In January of
2021, the circuit court accepted petitioner’s stipulations to the allegations in the petition and
adjudicated her as an abusing parent and the child as an abused and neglected child. Petitioner
moved for a post-adjudicatory improvement period, which the court granted in February of 2021.
In April of 2021, the circuit court ordered that the improvement period continue and after
reviewing petitioner’s parental fitness evaluation, which indicated that petitioner tested in the

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).




                                                1
“Lower Extreme Range” of intellectual functioning, the court appointed petitioner a guardian ad
litem to assist her in decision making.

         In September of 2021, the circuit court held a contested dispositional hearing. Petitioner
was not present, but counsel and her guardian represented her. The court first addressed a letter
that it received from petitioner sometime before July 26, 2021, wherein she requested new
counsel because she did not believe her present counsel was acting in her best interests and she
had been unable to maintain consistent contact with her attorney. Petitioner’s counsel stated that
she had not had contact with petitioner since June 30, 2021, and the phone number petitioner left
for her had been disconnected. The circuit court noted that petitioner called but failed to leave a
message for the court the morning of the hearing. During the hearing, the court and petitioner’s
counsel called two different phone numbers attempting to reach petitioner, but she did not
answer. Petitioner’s guardian also noted that he had been unable to reach petitioner and opined
that it was not in petitioner’s best interest to have new counsel appointed because current counsel
had adequately represented her. Ultimately, the court denied petitioner’s self-represented motion
for new counsel, reasoning that petitioner’s counsel attempted to reach petitioner and that
petitioner had a duty to remain in contact with her counsel.

         The circuit court then heard evidence that petitioner was compliant with services until
June 30, 2021, at which point she stopped participating in services or responding to attempted
contact from the DHHR and providers. Petitioner also ceased participating in visitation with the
child and did not inquire as to the child’s wellbeing after June 30, 2021. A DHHR worker
testified that petitioner’s aunt lost contact with petitioner and sought police intervention to help
find her. 2 It was reported that petitioner was in the community and “hanging out with a new
male.” The court also heard testimony from petitioner’s parental fitness evaluator, who opined
that, due to petitioner’s intellectual disability, she did not have the parental capacity to care,
protect, and change in order to provide adequately for the child. Ultimately, the circuit court
found that petitioner failed to complete her post-adjudicatory improvement period, failed to
remedy the conditions of abuse and neglect, and that there was no reasonable likelihood that she
would remedy those conditions in the near future. The court concluded that it was not in the
child’s best interests to be reunified with petitioner and that termination of her parental and
custodial rights was necessary for the child’s welfare. The circuit court terminated petitioner’s
parental and custodial rights by its September 21, 2021, order. Petitioner now appeals. 3

       The Court has previously established the following standard of review:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the


       2
         Petitioner’s maternal aunt was also the child’s kinship placement and supported
petitioner throughout the proceedings.
       3
       The father’s parental rights were also terminated below. According to the parties, the
permanency plan for the child is adoption in his current placement.



                                                 2
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
rather than imposing a less-restrictive dispositional alternative. Petitioner also argues that the
DHHR did not present any evidence to support the circuit court’s finding that it was necessary
for the child’s welfare to terminate petitioner’s parental rights. We disagree.

         West Virginia Code § 49-4-604(c)(6) permits the termination of parental rights upon
finding that “there is no reasonable likelihood that the conditions of neglect and abuse can be
substantially corrected in the near future” and that termination of parental rights is necessary for
the child’s welfare. Further, West Virginia Code § 49-4-604(d)(3) provides that the circuit court
may find that there is no reasonable likelihood that the conditions of neglect and abuse can be
substantially corrected when the parent fails to “respond[] to or follow[] through with a
reasonable family case plan or other rehabilitative efforts.” Here, despite petitioner’s period of
compliance, she absented herself from the proceedings and services without any explanation and
clearly failed to follow through with a reasonable family case plan. The conditions of abuse and
neglect that gave rise to the filing of the petition persisted, and the child would have been subject
to those conditions if returned to petitioner’s care. Furthermore, evidence was introduced that
B.T. recognized petitioner as his mother and was hurt by her sudden and unexplained lack of
visitation with him. 4 Upon our review, the evidence adduced below supports the finding that
there was no reasonable likelihood that the conditions of neglect and abuse could be substantially
corrected in the near future and that termination of petitioner’s parental rights was necessary for
the welfare of the child. See Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011)
(holding that “[t]ermination of parental rights . . . may be employed without the use of
intervening less restrictive alternatives when it is found that there is no reasonable likelihood . . .


       4
         “We have previously pointed out that the level of interest demonstrated by a parent in
visiting his or her children while they are out of the parent’s custody is a significant factor in
determining the parent’s potential to improve sufficiently and achieve minimum standards to
parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589, 600 n.14 (1996)
(citations omitted).




                                                  3
that the conditions of neglect or abuse can be substantially corrected”). Petitioner is entitled to no
relief on appeal.

        Finally, petitioner also argues that the circuit court erred in denying petitioner’s self-
represented motion for appointment of new counsel, citing to her right to “a meaningful
opportunity to be heard, including the opportunity to testify and to present and cross-examine
witnesses” as found in West Virginia Code § 49-4-601(h). However, there is no evidence that
petitioner was denied this right. Although she asserted that she could not contact her attorney, the
record provides that petitioner’s counsel, her guardian, the DHHR, and the court itself attempted
to contact petitioner to no avail. Moreover, petitioner’s counsel continued to represent her and
cross-examine witnesses on her behalf. Therefore, we find no error in the circuit court’s denial of
petitioner’s motion for new counsel.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 21, 2021, order is hereby affirmed.

                                                                                           Affirmed.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  4